530 F.2d 1245
92 L.R.R.M. (BNA) 2240, 78 Lab.Cas.  P 11,399
F. W. WOOLWORTH COMPANY, Petitioner-Cross Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross Petitioner.
No. 75--1878.
United States Court of Appeals,Fifth Circuit.
April 30, 1976.Rehearing and Rehearing En BancDenied July 2, 1976.

Terence E. Hall, New Orleans, La., Alfred T. Demaria, Kevin J. McGill, New York City, for petitioner-cross respondent.
George F. Graf, Milwaukee, Wis., for Local No. 9, etc.
Elliott Moore, Deputy Associate Gen. Counsel, Robt.  A. Giannasi, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., George Squillacote, Regional Director, Region 30, Milwaukee, Wis., Charles M. Paschal, Jr., Regional Director, Region 15, New Orleans, La., Peter Carre, N.L.R.B., Washington, D.C., for respondent-cross petitioner.
Petition for Review and Cross Application for Enforcement of an Order of the National Labor Relations Board (Louisiana Case).
Before GODBOLD and RONEY, Circuit Judges, and HILL, District Judge.
PER CURIAM:


1
The Board found that the employer violated § 8(a)(1) by seizing union literature that had been distributed by the union to employees in its central accounting office and by mailing to the union some of the seized material consisting of unsigned authorization cards in prepaid envelopes that had been attached thereto.


2
The literature was placed on unattended desks and working stations prior to the beginning of working hours.  No literature was taken away from any employee, and the employer did not interfere with the distribution.  The employer had no posted rule against distribution of literature in working areas.


3
This case is not controlled, as the employer claims, by Patio Foods v. N.L.R.B., 415 F.2d 1001 (CA5 1969).  There we held that, absent a rule against distribution of literature in working areas, the employer's interest in cleanliness and order in a working area justified a prohibition on handbilling.  The record in the present case adequately supports the Board's finding that the employer's objective was not the protection of its property interests as in Patio Foods but rather to discourage union activity.  In view of that finding that Order of the Board is ENFORCED.